


EXHIBIT 10.1




CONTRACT OF SALE




between




VICON INDUSTRIES, INC.
Seller


and


SCIEGEN PHARMACEUTICALS, INC.
Purchaser




    
Property:


89 Arkay Drive
Hauppauge, Town of Smithtown, New York 11788


Tax Map No. 181. -3-2.13
County of Suffolk, State of New York










--------------------------------------------------------------------------------




TABLE OF CONTENTS


ARTICLE 1.         Sale and Purchase of the Property.
ARTICLE 2.         Purchase Price.
ARTICLE 3.         Closing;Vicon Lease.
ARTICLE 4.         Conditions to Closing; Financing Not a Condition to Closing.
ARTICLE 5.         Permitted Exceptions.
ARTICLE 6.         State of Title.
ARTICLE 7.         Representations and Related Covenants.
ARTICLE 8.         Condition of the Property; Hazardous Materials.
ARTICLE 9.         Closing Documents and Deliveries.
ARTICLE 10.        Apportionments.
ARTICLE 11.        Taxes and Other Expenses.
ARTICLE 12.        Brokerage.
ARTICLE 13.        Merger Provision.
ARTICLE 14.        Acceptance of Deed; Survival.
ARTICLE 15.        Condemnation; Casualty.
ARTICLE 16.        Remedies.
ARTICLE 17.        Assignment; Benefit and Burden; Section 1031 Applicability.
ARTICLE 18.        Downpayment Provisions.
ARTICLE 19.        No Oral Modification or Reliance by or Benefit to
Third-Parties.
ARTICLE 20.        Severability.
ARTICLE 21.        Governing Law and Venue.
ARTICLE 22.        Captions.
ARTICLE 23.        Notices.
ARTICLE 24.        Counterparts.
ARTICLE 25.        Terminology.
ARTICLE 26.        Non-Recordability.






--------------------------------------------------------------------------------




EXHIBITS


Exhibit A    Description of Land
Exhibit B    Description of Trade Fixtures
Exhibit C    Permitted Encumbrances
Exhibit D    Existing Environmental Report














--------------------------------------------------------------------------------




CONTRACT OF SALE
THIS AGREEMENT (this “Agreement”) made as of April 17, 2013 between VICON
INDUSTRIES, INC., a New York corporation, having an office at 89 Arkay Drive,
Hauppauge, New York 11788 (“Seller”), and SCIEGEN PHARMACEUTICALS, INC., a New
York corporation, having an address at 620 Old Willets Path, Hauppauge, New York
11788 (“Purchaser”).
W I T N E S S E T H:
WHEREAS, Seller is the owner in fee of that certain land situate, lying and
being in the Town of Smithtown, County of Suffolk, State of New York, and
described in Exhibit A attached hereto, which land is commonly known by the
street address 89 Arkay Drive, Hauppauge, Town of Smithtown, New York, and
identified as 181-3-2.13 on the Tax Map of the County of Suffolk (the “Land”),
together with the improvements located thereon (such improvements, as the same
may be replaced, altered or otherwise modified from time to time, are herein
called the "Improvements"), and all easements, rights of way, air rights,
subsurface rights, strips, gores, sewer rights, water, water courses, water
rights and powers, licenses, privileges, hereditaments and appurtenances that
are part of or inure to the benefit of the Land and the Improvements and any
guarantees, licenses, approvals, certificates, permits and warranties relating
to the Land and Improvements or the personal property being conveyed hereunder,
to the extent assignable, if any (collectively, the “Intangibles” (the Land, the
Improvements and Intangibles are herein collectively called the "Property");
WHEREAS, Seller desires to sell the Property to Purchaser, and Purchaser desires
to purchase the Property from Seller, subject to the terms and conditions set
forth herein; and
NOW, THEREFORE, in consideration of the provisions and the mutual covenants and
agreements hereinafter set forth, and subject to the terms, conditions, and
contingencies hereof, Seller and Purchaser hereby agree as follows:
ARTICLE 1.Sale and Purchase of the Property.


Section 1.01    Seller shall sell and convey to Purchaser, and Purchaser shall
purchase from Seller the Property, subject to the terms, covenants, conditions
and contingencies hereinafter set forth.


Section 1.02    The sale and purchase contemplated hereby (and, accordingly, the
term "Property") shall not include any of the trade fixtures and property
identified on Exhibit B annexed hereto or any personal property located within
or upon the Property (herein collectively called "Seller's Personal Property").
Notwithstanding the foregoing, the kitchen appliances are included in the sale
with the exception of the ice maker. Purchaser is advised that the trash
compactor at the Property may belong to the carter and that the rooftop
satellite dish may belong to the telecommunications company currently providing
service to the Property; accordingly, same may be removed by such carter or
telecommunications company or may be abandoned in place.


ARTICLE 2.Purchase Price.


Section 2.01    The purchase price for the Property shall be $6,350,000.00 (the
“Purchase Price”), payable by Purchaser as follows:


(a) $417,500.00 as a downpayment (the “Downpayment”), made simultaneously
herewith by official bank check or wire transfer, subject to collection, and
payable to the order of Schoeman, Updike & Kaufman, LLP as Escrow Agent (“Escrow
Agent”) pursuant to the provisions of Section 16.02




--------------------------------------------------------------------------------




and Article 18 of this Agreement, of which $100,000.00 shall be deemed the
“Non-Refundable Portion of the Downpayment” and $317,500.00 shall be deemed the
“Refundable Portion of the Downpayment”; and


(b)The balance of the Purchase Price (the “Balance”) on the Closing Date (as
hereinafter defined), by an unendorsed official bank teller's check or cashier's
check issued by a bank which is a member of the New York Clearing House payable
in immediately available funds to the order of Seller or, at Seller's option, by
Federal Funds wire transfer to an account or accounts designated by Seller at
least two (2) business days prior to the Closing Date.


ARTICLE 3.Closing.


Section 3.01    The closing of title (the “Closing”) shall take place on or
about the Scheduled Closing Date (as hereinafter defined) at the offices of
Schoeman, Updike & Kaufman, LLP, 551 Fifth Avenue, New York, New York, or, if
Purchaser obtains financing from a commercial lender and/or a commitment for
economic benefits from the Suffolk County Industrial Development Agency
(“SCIDA”), at the offices of the attorneys for the lender or SCIDA provided such
offices are in the County of Suffolk, County of Nassau or the County of New
York, State of New York. The date on which the Closing actually occurs is the
“Closing Date.”


Section 3.02    The "Scheduled Closing Date" shall mean the date on or about
August 15, 2013. Neither party may adjourn the Scheduled Closing Date to a date
beyond August 29, 2013, as of which date TIME SHALL BE OF THE ESSENCE.


ARTICLE 4.Conditions to Closing; Financing Not a Condition to Closing.


Section 4.01    During the period (the “Due Diligence Period”) commencing on the
date hereof and ending at 5:00 P.M. Eastern Standard Time on the 60th day
following the date of execution and delivery of this Agreement by both Seller
and Purchaser, Purchaser shall have the right to have the Property inspected
during reasonable hours, after reasonable notice to Seller, and to obtain the
following inspection report with respect to the Property, at Purchaser's sole
cost and expense: An environmental assessment (the “Phase I Report”) from a
licensed environmental inspection laboratory or a licensed engineer (the
“Inspection Company”) with respect to the presence or absence of Hazardous
Substances (hereinafter defined) at the Property.


Section 4.02    Purchaser shall cause a copy of each environmental assessment,
inspection and/or report (the “Report”), including any Phase I and Phase II
environmental assessments and any testing results, to be delivered to Seller
prior to the expiration of the Due Diligence Period. Purchaser may elect to
cancel this Agreement, by written notice (the “Termination Notice”) to Seller
delivered on or before the last day of the Due Diligence Period, if the
Environmental Report is unacceptable to Purchaser. If Purchaser so elects to
terminate this Agreement, then this Agreement shall terminate, whereupon (i) the
Refundable Portion of the Downpayment shall be returned to Purchaser, and (ii)
Seller shall be entitled to retain the Non-Refundable Portion of the
Downpayment, and (iii) thereafter Purchaser and Seller shall have no further
liability or obligations under this Agreement except with respect to the
provisions hereof which by their terms expressly survive the termination hereof.


Section 4.03    During the Due Diligence Period, Seller agrees to cooperate in
all reasonable respects with Purchaser. Notwithstanding the foregoing, Purchaser
shall not have the right to conduct a Phase II Environmental Assessment or make
any other intrusive tests without Seller's prior written consent, which shall
not be unreasonably withheld, delayed or conditioned.




--------------------------------------------------------------------------------




Section 4.04    Purchaser hereby indemnifies and agrees to defend and hold
Seller harmless from all loss, cost (including, without limitation, reasonable
attorneys' fees), claim or damage caused by the inspection or testing of the
Property by Purchaser, its agents, consultants or representatives, which
obligation shall survive the termination of this Agreement.


Section 4.05    TIME SHALL BE OF THE ESSENCE WITH RESPECT TO PURCHASER'S ACTIONS
PURSUANT TO THIS ARTICLE 4.


Section 4.06    Purchaser's obligation to purchase the Property shall not be
contingent or conditioned upon Purchaser's ability to obtain, or Purchaser's
receipt of, financing of any kind.


ARTICLE 5.Permitted Exceptions.


Section 5.01    The Property is sold and shall be conveyed, and Purchaser shall
accept title to the Property, subject to the matters described on Exhibit C
(collectively, the “Permitted Exceptions”).


ARTICLE 6.State of Title.


Section 6.01    At the Closing, Seller shall deliver, and Purchaser shall
accept, such title to the Property as a reputable title insurance company
licensed by the State of New York (the “Title Company”) shall be willing to
insure subject only to the Permitted Exceptions.


Section 6.02    Within fifteen (15) days after the date of this Agreement,
Purchaser shall at Purchaser's expense make application to cause title to the
Property to be searched and examined by the Title Company, and shall instruct
the Title Company to deliver directly to each of Purchaser and Seller copies of
the title report, tax and departmental searches, a survey and survey reading
(the “Title Report”), and any updates or continuations thereof and supplements
thereto ordered by Purchaser or otherwise issued by the Title Company (each, a
"Title Update").


Section 6.03    Within ten (10) business days of receipt of the Title Report
from the Title Company and in any event no later than thirty (30) days following
the date of this Agreement (and within five (5) business days after receipt of
any Title Update), Purchaser shall deliver to Seller written notice (an
“Objection Notice”) specifying any item or items in the Title Report (or, as the
case may be, the Title Update), other than any Permitted Exceptions, to which
Purchaser objects (any such specified item being herein called an “Objection”).
Purchaser shall be deemed to have waived any such item or items if it does not
specify the same as an Objection in an Objection Notice within the pertinent
aforementioned period.


Section 6.04    Seller shall have the following rights and obligations with
respect to discharging, or attempting to discharge, any Objections:


(a)Seller shall be obligated to discharge the following Objections: (i) any
Objection that constitutes a mortgage encumbering the Property; and (ii) any
Objection that constitutes a mechanic's lien of record resulting from work that
Seller has performed or caused to be performed at the Property, (iii) any other
mortgage or encumbrance placed upon the Property by Seller which can be
satisfied by the payment of money; and (iv) any federal or other tax lien
against the Property with respect to taxes that are delinquent. Nothing in this
subparagraph shall be deemed to impose any obligation on Seller to discharge any
Objection as to which there is a bona fide dispute or to institute any
litigation.






--------------------------------------------------------------------------------




(b)Except for Objections delineated in Section 6.04(a) hereof, Seller shall have
the right, but not the obligation, to discharge (or attempt to discharge) any
Objections, and, in that regard, may, but shall not be obligated to, (i) bring
any action or proceeding or (ii) incur any expense or liability (contingent or
otherwise) to discharge (or attempt to discharge) any Objections, the
determination as to whether to undertake or not undertake any such action to be
Seller's in Seller's sole and absolute discretion.


(c)Seller, by written notice to Purchaser, shall have the unilateral right (but
not the obligation), from time to time and at anytime (including on any date
theretofore set as the Scheduled Closing Date), to postpone the Scheduled
Closing Date for a number of days, up to an aggregate maximum of ninety (90)
days, for the purposes of discharging, or attempting to discharge, any
Objections. Any such postponement shall be to a business day, and shall be for a
period of not less than three (3) days.


Section 6.05    Except for Objections delineated in Section 6.04(a) hereof, if
Seller determines not to discharge any Objections, or, after attempting to
discharge any Objections, is unable to do so, then (I) Seller shall so notify
Purchaser, (II) Seller shall have no liability to Purchaser on account thereof,
and (III) Purchaser shall have the right to elect either (a) to accept such
title as Seller is able to convey, without any reduction of the Purchase Price
or any credit or allowance on account thereof or any other claim against Seller,
or (b) to terminate this Agreement. If Purchaser elects to terminate this
Agreement pursuant to the preceding clause (b), then this Agreement shall
terminate, whereupon (i) the Downpayment shall be returned to Purchaser, and
(ii) thereafter, Purchaser and Seller shall have no further liability or
obligations under this Agreement except with respect to the provisions hereof
which by their terms expressly survive the termination hereof. Purchaser shall
make its election between clauses (a) and (b) of the immediately preceding
sentences by written notice to Seller given not later than the fifth (5th)
business day after the receipt by Purchaser of notice from Seller of Seller's
inability or unwillingness to discharge any Objections. If Purchaser shall fail
to give such notice as aforesaid, Purchaser shall be deemed to have elected
clause (a) above and this Agreement shall remain in full force and effect
without any reduction of the Purchase Price or any credit or allowance on
account thereof or any other claim against Seller.


Section 6.06    For all purposes of this Agreement, an Objection shall be deemed
“discharged” by Seller if either:
(a)    the Title Company shall be willing to omit such Objection as an exception
to Purchaser's title insurance coverage with respect to the Property (or, if the
Title Company is not willing to so omit such Objection, another reputable title
insurance company licensed in the State of New York and designated by Seller
shall be willing to issue Purchaser title insurance, with coverage that so omits
such Objection); or


(b)    the Title Company (while unwilling to omit such Objection as an exception
to Purchaser's title insurance coverage with respect to the Property) shall be
willing in the case of any Objection constituting a covenant or other
restriction affecting (or purporting to affect) the Property, to issue
affirmative insurance against the enforcement of such Objection against the
Property (other than to an extent that would not interfere, in any material
respect, with Purchaser's contemplated use of the Property in accordance with
applicable zoning laws, rules and regulations).


Section 6.07    Seller may, if Seller so elects in Seller's sole discretion, (i)
use any portion of the Balance to discharge any Objection(s) or (ii) deposit
with the Title Company any monies (which may include a portion of the Purchase
Price) and/or deliver to the Title Company any documents (which may include
indemnities) sufficient to effectuate the discharge of any Objections in
accordance with the provisions of this Agreement. If written request is made by
Seller or Seller's attorneys within a reasonable time prior to the Closing Date,
Purchaser shall deliver separate checks of the type specified in Section
2.01(b), or at Seller's




--------------------------------------------------------------------------------




option, wire funds to separate accounts, aggregating no more than the amount of
the Balance, to facilitate the discharge of any Objections and the discharge of
Seller's other monetary obligations under this Agreement, including the payment
of any real estate transfer taxes. Purchaser shall not be entitled to object to
the manner of discharge of any Objection if such Objection is discharged
consistent with the provisions of this Agreement.


ARTICLE 7.Representations and Related Covenants.


Section 7.01    Seller's Basic Representations. Seller represents, as of the
date hereof, that:


(a)Seller is a corporation duly organized and in good standing under the laws of
the State of New York and has the power and authority to enter into and perform
its obligations under this Agreement.


(b)The execution, delivery and performance of this Agreement by Seller has been
duly authorized by all necessary action on the part of Seller and does not
require the consent of any third party. The individual executing this Agreement
on behalf of Seller has the authority to bind Seller to the terms of this
Agreement.


(c)Seller has not filed any petition seeking or acquiescing in any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any law relating to bankruptcy or insolvency, nor has
any such petition been filed against Seller. Seller is not insolvent and the
consummation of the transactions contemplated by this Agreement shall not render
Seller insolvent.


(d)Seller shall take any actions that may be required to comply with the terms
of the USA Patriot Act of 2001, as amended, any regulations promulgated under
the foregoing law, Executive Order No. 13224 on Terrorist Financing, any
sanctions program administrated by the U.S. Department of Treasury's Office of
Foreign Asset Control or Financial Crimes Enforcement Network, or any other
laws, regulations, executive orders or government programs designed to combat
terrorism or money laundering, if applicable, on the transactions described in
this Agreement. Seller is not an entity named on the List of Specially
Designated Nationals and Blocked Persons maintained by the U.S. Department of
Treasury, as last updated prior to the date of this Agreement.


(e)Seller's execution of this Agreement and the performance of its obligations
hereunder will not violate any agreement or other instrument to which Seller is
a party or by which Seller or the Property are bound, which violation would
materially and adversely affect the Property or the ability of Seller to perform
its obligations under this Agreement.


(f)The Land and the Improvements have direct access to a public street.


(g)Seller has received no notice of any currently active actual or proposed
taking in condemnation of all or any part of the Property, and has no knowledge
of any actual or proposed taking in condemnation of all or any part of the
Property.


(h)As of the date of this Agreement, Seller has not received any notice of any
increase in the assessed valuation of the Premises over the current assessed
valuation, or of any imposition of a special assessment other than any
assessment(s) shown on the most recent real estate tax bill for the Land and
Improvements.


(i)There (i) are no judgments, orders, decrees, writs or injunctions of any kind
against Seller and (ii) is no action, suit or proceeding pending against Seller
in any court or by or before any other




--------------------------------------------------------------------------------




governmental agency or instrumentality which, in the case of either (i) or (ii)
would materially and adversely affect the Property or the ability of Seller to
perform its obligations under this Agreement.


(j)Seller holds fee simple title to the Property.


(k)There are no outstanding rights of first refusal, rights of reverter or
rights of first offer relating to the Property or any interest therein.


(l)There are no employment agreements, union contracts or other management or
operating agreements regarding the Property to which Seller is a party which
will be binding on Purchaser after the Closing (unless Purchaser elects to
assume or continue same).


(m)There will be no bills or claims for labor performed and materials furnished
to or for the benefit of the Property which will be binding on Purchaser after
the Closing.


The phrase “to Seller's knowledge” or terms of similar import shall mean the
actual knowledge of Kenneth Darby or John Badke.
Section 7.02    Purchaser's Basic Representations. Purchaser represents and
warrants, as of the date hereof, that:
(a)Purchaser is a New York corporation duly organized under the laws of the
State of New York and in good standing under the laws of the State of New York
and has the power and authority to enter into and perform its obligations under
this Agreement; and
(b)The execution, delivery and performance of this Agreement by Purchaser have
been duly authorized by all necessary action on the part of Purchaser and do not
require the consent of any third party. The individual executing this Agreement
on behalf of Purchaser has the authority to bind Purchaser to the terms of this
Agreement.
(c)Purchaser has not filed any petition seeking or acquiescing in any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any law relating to bankruptcy or insolvency, nor has
any such petition been filed against Purchaser. Purchaser is not insolvent and
the consummation of the transactions contemplated by this Agreement shall not
render Purchaser insolvent.
(d)There (i) are no judgments, orders, decrees, writs or injunctions of any kind
against Purchaser and (ii) is no action, suit or proceeding pending against
Purchaser in any court or by or before any other governmental agency or
instrumentality which, in the case of either (i) or (ii), would materially and
adversely affect the ability of Purchaser to perform its obligations under this
Agreement.
(e)Purchaser shall take any actions that may be required to comply with the
terms of the USA Patriot Act of 2001, as amended, any regulations promulgated
under the foregoing law, Executive Order No. 13224 on Terrorist Financing, any
sanctions program administrated by the U.S. Department of Treasury's Office of
Foreign Asset Control or Financial Crimes Enforcement Network, or any other
laws, regulations, executive orders or government programs designed to combat
terrorism or money laundering, if applicable, on the transactions described in
this Agreement. Purchaser is not an entity named on the List of Specially
Designated Nationals and Blocked Persons maintained by the U.S. Department of
Treasury, as last updated prior to the date of this Agreement.


Section 7.03    Leases; Etc.
(a)Seller represents and warrants, as of the date hereof, that (i) there are no
leases, tenancies or other occupancy agreements (collectively, "Occupancy
Agreements") affecting the Property, except for Occupancy Agreements that will
expire or can be terminated by Seller on or prior to the Closing,




--------------------------------------------------------------------------------




and (ii) there are no service contracts, employment agreements and/or union
agreements (collectively, "Service Contracts") affecting the Property that will
be binding on Purchaser after the Closing.
(b)Between the date hereof and the Closing, Seller, without the consent of
Purchaser, shall not (i) enter into any Occupancy Agreements affecting the
Property, except for one or more Occupancy Agreements with Seller Affiliates or
vendors of Seller that (in each case) will expire or can be terminated by Seller
on or prior to the Closing, or (ii) enter into any Service Contract affecting
the Property, except for a Service Contract that can be terminated (or otherwise
made to no longer affect the Property) by Seller on or prior to the Closing. On
or prior to the Closing, Seller shall terminate any then existing Occupancy
Agreements or Service Contracts, such obligation of Seller to survive the
Closing. The term "Seller Affiliate" shall mean Vicon Industries, Inc. or any
firm, corporation, or other entity directly or indirectly controlled by, in
control of or under common control with Seller or Vicon Industries, Inc.
(c)The representations and warranties made by Seller pursuant to Section 7.03(a)
hereof shall be deemed remade as of the Closing. Such representations and
warranties shall survive the Closing.


ARTICLE 8.Condition of the Property; Hazardous Substances.


Section 8.01    Purchaser shall accept the Property in its “as is” condition as
of the date hereof, subject to reasonable wear and tear (it being acknowledged
that “reasonable wear and tear” shall mean no material change in the condition
of the Property); provided that Article 15 of this Agreement, rather than this
Section, shall govern damage caused by casualty or condemnation. Seller agrees
to maintain its existing property insurance on the Property to the date of the
Closing. During the term of this Agreement, Purchaser shall have the right to
inspect the Property during reasonable times and upon reasonable prior notice.


Section 8.02    Purchaser acknowledges and agrees that, Seller has not made and
does not make any representations or warranties of any kind (except as expressly
set forth herein) and shall have no liability or obligation, with respect to any
matter relating to the Property including (i) expenses, operation, rental
income, income-producing potential, physical condition, gross and rentable
square footage of the Property, access, fitness for any specific use, including
the present use of the Property, merchantability or habitability of the Property
or any portion thereof, (ii) any Violations and liens, if any, arising from the
Property or any certificates of occupancy for the Property, (iii) any patent or
latent defect in or about the Property, (iv) any zoning or other laws pertaining
to the Property or this transaction, (v) the presence or absence of asbestos or
any Hazardous Substances (as hereinafter defined) on, at, in, under, beneath
emanating from or affecting the Property, (vi) the existence, location or
availability of utility lines for water, sewer, drainage, electricity or any
other utility in or about the Property, (vii) any licenses, permits, approvals
or commitments from governmental authority(ies) in connection with the Property,
or (viii) any other matter affecting or relating to the Property including the
state of title of the Property.


Section 8.03    Purchaser acknowledges that it is being given full and fair
opportunity to perform and complete its due diligence and that, if Purchaser has
not terminated this Agreement prior to the expiration of the Due Diligence
Period, then Purchaser has had adequate opportunity to complete its due
diligence and has completed its due diligence with respect to the Property
(including the review of the due diligence materials made available by Seller or
otherwise to Purchaser for the Property, including the Existing Environmental
Report (as hereinafter defined)) and that Purchaser has approved all aspects of
the Property, subject to provisions of Article 6 hereof, and has elected to
proceed with the purchase of the Property pursuant to the terms hereof. Without
limiting the foregoing in any respect, Purchaser expressly represents, warrants,
and agrees that Purchaser is aware of the environmental condition of the
Property and has had a full and fair opportunity to inspect the Property for the
presence of any Hazardous Substances on, at, in, under, beneath, emanating from
or affecting the Property. The term "Existing Environmental Report" shall mean
the assessments and reports listed on Exhibit D annexed hereto. Purchaser has
been advised that the Existing




--------------------------------------------------------------------------------




Environmental Report was prepared for Seller's or Seller's mortgagee's own
internal purposes and that Seller makes no representation or warranty concerning
the accuracy of such reports or with respect to the condition of the Property.
Purchaser acknowledges and agrees that Purchaser has not relied on such reports,
and that Purchaser is relying, and will rely, entirely on its own investigation
of the Property.


Section 8.04    Purchaser, for itself and its successors and assigns (including
any permitted assignees or successors as Purchaser hereunder or any owner of the
Property claiming by, through or under Purchaser, directly or indirectly,
immediately or remotely), hereby absolutely waives in perpetuity, and agrees
that neither it nor any of its successors and assigns shall make, any claim for
damages, contribution, indemnification or otherwise against Seller (and/or any
Seller Affiliates) which Purchaser or any of its successors or assigns may
already or hereafter have or discover in connection with Hazardous Substances
on, in, at, under, beneath, emanating from or affecting the Property, or in
connection with any voluntary or required removal or remediation thereof
(including claims relating to the release, threatened release, disturbance,
emission or discharge of Hazardous Substances). Seller (and all Seller
Affiliates) shall have no liability to Purchaser, or any of its successors or
assigns, with regard to Hazardous Substances on, at, in, under, beneath,
emanating from or affecting the Property. Such waiver of liability shall cover,
without limitation, any and all liability to Purchaser (or any of its successors
or assigns), both known and unknown, present and future, for any and all
environmental liabilities, including any and all strict and other liabilities,
costs, claims, fines, penalties and damages under any and all Environmental Laws
with respect to investigating, remediating, mitigating, removing, treating,
encapsulating, containing, monitoring, abating, or disposing of any Hazardous
Substance and any costs incurred to comply with Environmental Laws.


Section 8.05    For purposes of this Agreement:
(a)“Hazardous Substances” shall mean any (i) “hazardous substance” as defined
under the Comprehensive Environmental Response, Compensation, and Liability Act,
42 U.S.C. Section 9601 et seq., or (ii) “hazardous waste” as defined under the
Resource Conservation and Recovery Act, 42 U.S.C. Section 6901 et seq., or
(iii) “hazardous materials” as defined under the Hazardous Materials
Transportation Authorization Act, 49 U.S.C. Section 5101 et seq., or
(iv) “hazardous waste” as defined under New York Environmental Conservation Law,
Section 27‑0901 et seq., (v) “hazardous substance” as defined under the Clean
Water Act, 33 U.S.C. Section 1321 et seq., (vi) “petroleum” within the meaning
of Article 12 of the New York State Navigation Law, (vii) asbestos containing
materials, or (viii) any other element, compound, or chemical that is defined,
listed or otherwise classified as a contaminant, pollutant, toxic pollutant,
toxic or hazardous substance, extremely hazardous substance or chemical,
hazardous waste, special waste, or solid waste under any Environmental Laws.


(b)“Environmental Laws” shall mean, collectively, the Comprehensive
Environmental Response, Compensation and Liability Act (“CERCLA”), 42 U.S.C.
9601 et seq., as amended, the Resource Conservation and Recovery Act (“RCRA”),
42 U.S.C. 6901 et seq., as amended, the Clean Air Act (“CAA”), 42 U.S.C. 7401 et
seq., as amended, the Clean Water Act (“CWA”), 33 U.S.C. 1251 et seq., as
amended, the Occupational Safety and Health Act (“OSHA”), 29 U.S. 655 et seq.,
the New York Inactive Hazardous Waste Disposal Sites Law, N.Y. ECL §27-1301 et
seq., the New York Control of the Bulk Storage of Petroleum Law, N.Y. ECL
§17-1001 et seq., the New York Oil Spill Prevention, Control and Compensation
Act, Navigation Law §170-202, the N.Y. Labor Law §241, the Control of Lead
Poisoning, N.Y. Pub. Health Law §1370 et seq. and any other federal, state,
local or municipal laws, statutes, regulations, rules or ordinances imposing
liability or establishing standards of conduct concerning any hazardous, toxic,
radioactive, biohazardous or dangerous waste, substance or materials, including
any regulations adopted and publications promulgated with respect thereto.






--------------------------------------------------------------------------------




Section 8.06    In no event shall Seller be liable or bound in any manner by any
express or implied warranty, guarantee, promise, statement, representation or
information pertaining to the Property made or furnished (in writing or
otherwise) by any broker, attorney, consultant, agent, employee, servant or
other person representing or purporting to represent Seller or otherwise. In no
event whatsoever shall any director, officer, shareholder, member, parent,
manager, affiliate, employee, or agent of Seller have any obligation or
liability arising from, or in connection with, this Agreement or the
transactions contemplated herein.


Section 8.07    The provisions of this Article 8 shall survive the Closing.


ARTICLE 9.Closing Documents and Deliveries.


On the Closing Date:
Section 9.01    Seller shall execute, acknowledge and deliver a bargain and sale
deed, with covenant against grantor's acts, in favor of Purchaser, which deed
shall contain the covenant required by Section 13 of Article 2 of the New York
Lien Law (the “Deed”). Purchaser shall cause such Deed to be recorded.


Section 9.02    If Seller is a corporation and if required by Section 909 of the
Business Corporation Law, a resolution of Seller's board of directors
authorizing the sale and delivery of the deed and a certificate executed by the
secretary or assistant secretary of Seller certifying as to the adoption of such
resolution and setting forth facts showing that the transfer complies with the
requirements of such law and the deed referred to in §9.01 shall also contain a
recital sufficient to establish compliance with such law.


Section 9.03    Seller shall deliver possession of the Property vacant, broom
clean, and in the condition required by this Agreement, and keys therefor.


Section 9.04    Seller shall deliver checks to the order of the appropriate
officers or the Title Company in payment of all applicable real property
transfer taxes and copies of any required tax returns therefor executed by
Seller, which checks shall be certified or official bank checks if required by
the taxing authority or the Title Company unless Seller elects to have Purchaser
pay any of such taxes and credit Purchaser with the amount thereof, and Form
RP-5217.


Section 9.05    Seller shall deliver an affidavit of Seller pursuant to Section
1445(b)(2) of the Internal Revenue Code of 1986, as amended, stating that Seller
is not a foreign person within the meaning of such Section.


Section 9.06    Seller shall assign any and all assignable warranties affecting
the Property. Seller also agrees to deliver any plans, licenses and permits
relating to the Property which Seller has in its possession to the extent not
located at the Property.


Section 9.07    Purchaser shall complete and sign all required real property
transfer tax returns and all tax reports (such as RP-5217), and cause the Title
Company to deliver all such returns and reports and the checks in payment of
such taxes to the appropriate officers promptly after the Closing.


Section 9.08    Purchaser shall deliver the Balance, pursuant to Section 2.01(b)
hereof.


Section 9.09    Seller and Purchaser shall each make such other payments which
are required by this Agreement to be made by it at the Closing.






--------------------------------------------------------------------------------




Section 9.10    Seller and Purchaser shall each execute, acknowledge and/or
deliver any and all other documents or other items which are required by this
Agreement to be executed, acknowledged and/or delivered by Seller and/or
Purchaser, as the case may be, at the Closing.


ARTICLE 10.Apportionments.


Section 10.01    The following apportionments shall be made between the parties
at the Closing and shall be computed as of 11:59 P.M. on the day prior to the
Closing Date:


(a) real estate taxes, water charges, and sewer charges, if any, on the basis of
the fiscal period for which assessed (except that if there is a water meter on
the Property than apportionment at the Closing shall be based on the last
available reading, subject to adjustment after the Closing when the next reading
is available);
(b) fuel, if any.
(c) If, at the Closing, the Premises shall be affected by an assessment which is
or may become payable in annual installments, all installments allocable to the
period following the Closing shall be Purchaser's responsibility.
Section 10.02    If the Closing Date or the stated expiration date of the Lease,
as the case may be, shall occur before a new tax rate is fixed, the
apportionment of real estate taxes shall be upon the basis of the old tax rate
for the preceding period applied to the latest assessed valuation. Promptly
after the new tax rate is fixed, the apportionment of real estate taxes shall be
recomputed. Any discrepancy resulting from such re-computation shall be promptly
corrected, which obligation shall survive the Closing.


Section 10.03    Seller is currently disputing a charge of approximately
$24,559.70 on its real estate tax bill that relates to sewer charges assessed in
or about 2012. If such dispute is not resolved prior to Closing, Purchaser shall
execute such documentation as is required to enable Seller to continue to
contest such charge and, if Purchaser should receive a refund of all or part of
such charge after the Closing by way of refund or reduction or credit against
real estate taxes, Purchaser shall promptly so advise Seller and pay Seller the
amount of such refund, reduction or credit.


Section 10.04    Any errors or omissions in computing apportionments shall be
promptly corrected, which obligations shall survive the Closing.


Section 10.05    The provisions of this Article 10 shall survive the Closing.


ARTICLE 11.Taxes and Other Expenses.


Section 11.01    Seller shall pay the real property transfer taxes imposed in
connection with the sale and purchase of the Property hereunder as provided in
Section 9.04 above.


Section 11.02    Purchaser shall pay all state, city, county and municipal
recording fees and premiums, and fees for title examination and title insurance
obtained by Purchaser in connection with the transaction contemplated by this
Agreement, and all related charges and costs in connection therewith including
in connection with any survey.






--------------------------------------------------------------------------------




Section 11.03    Purchaser shall pay all costs and expenses incurred in
connection with its purchase of the Property and any financing thereof,
including any environmental inspection reports prepared in connection therewith,
and the fees and expenses of Purchaser's legal counsel and other advisors.


Section 11.04    Seller shall pay the fees and expenses of Seller's legal
counsel and other advisors.


Section 11.05    The provisions of this Article 11 shall survive the Closing.


ARTICLE 12.Brokerage


Section 12.01    Seller represents and warrants to Purchaser that it has not
hired, retained or dealt with any broker, finder, consultant, person, firm, or
corporation in connection with the negotiation, execution or delivery of this
Agreement or the transaction contemplated hereby, other than Newmark Grubb
Knight Frank (“Newmark”), Seller's broker, and Metro Realty Services, LLC
(“Metro”), Purchaser's broker. Seller shall pay Newmark any commission due
Newmark, by separate agreement. Newmark shall be responsible for paying Metro
any commission, fees or other compensation due Metro pursuant to separate
agreement between Newmark and Metro; and neither Seller nor Purchaser shall have
any obligation with respect to the payment of Metro.


Section 12.02    Seller covenants that should any claim be made against
Purchaser for any commission or other compensation (a) by Newmark by reason of
Seller's failure to pay Newmark its commission or (b) by any other broker,
finder, person, firm or corporation based upon or alleging negotiations,
dealings or communications with Seller in connection with this transaction or
the Property, Seller shall indemnify and hold Purchaser harmless from any and
all damages, expenses (including attorneys' fees and disbursements) and
liability arising from such claim. Notwithstanding the foregoing, Seller shall
not indemnify or hold harmless Purchaser from any claim by Metro.


Section 12.03    Purchaser represents and warrants to Seller that it has not
hired, retained or dealt with any broker, finder, consultant, person, firm, or
corporation in connection with the negotiation, execution or delivery of this
Agreement or the transaction contemplated hereby, except that Purchaser has
dealt with Newmark (whose commission is to be paid by Seller by separate
agreement) and Metro (whose commission is to be paid by Newmark).


Section 12.04    Purchaser covenants that should any claim be made against
Seller for any commission or other compensation by any broker, finder, person,
firm or corporation (other than Newmark) based upon or alleging negotiations,
dealings or communications with Purchaser in connection with this transaction or
the Property, Purchaser shall indemnify and hold Seller harmless from any and
all damages, expenses (including attorneys' fees and disbursements) and
liability arising from such claim.


Section 12.05    The provisions of this Article 12 shall survive the termination
of this Agreement and/or the Closing.


ARTICLE 13.Merger Provision.


All understandings and agreements heretofore had between the parties hereto with
respect to the subject matter of this Agreement are merged in this Agreement,
which alone completely expresses their agreement with respect to such subject
matter, and this Agreement is entered into after full investigation, neither
party relying upon any statement or representation made by the other not
embodied in this Agreement. Purchaser expressly acknowledges that Seller has not
undertaken, nor does it have, any duty of disclosure




--------------------------------------------------------------------------------




to Purchaser with respect to the Property or anything related thereto or to the
transactions contemplated hereby.
ARTICLE 14.Acceptance of Deed; Survival.


The acceptance of the Deed by Purchaser shall be deemed an acknowledgment by
Purchaser that Seller has fully complied with all of its obligations hereunder
and that Seller is discharged therefrom and that Seller shall have no further
obligation or liability with respect to any of the agreements, warranties or
representations made by Seller in this Agreement, except for those contained in
provisions of this Agreement which, pursuant to the express provisions hereof,
survive the Closing.
ARTICLE 15.Condemnation; Casualty.


Section 15.01     If, during the period between the date hereof and the Closing,
the Town of Smithtown or any other governmental authority having a power of
eminent domain shall initiate any condemnation or eminent domain proceedings
(“Taking Proceedings”) which might result in the taking of the Property or any
part thereof (the "Taking"), then, in any such event, (I) Seller shall so notify
Purchaser, (II) Seller shall have no liability to Purchaser on account thereof,
(III) if such proceedings might result in a Taking of all or any portion of the
Improvements, all or any portion of the parking lot on the Land (unless such
taking is immaterial), and/or any material portion of the Land and Improvements,
Purchaser shall have the right to elect either (a) to accept such title as
Seller is able to convey, without any reduction of the Purchase Price or any
credit or allowance on account thereof or any other claim against Seller, or (b)
to terminate this Agreement, and (IV) with respect to any other Taking, this
Agreement shall not terminate but shall remain in full force and effect. If
Purchaser elects to terminate this Agreement pursuant to the preceding clause
(III) (b), then this Agreement shall terminate, whereupon (i) the Downpayment
shall be returned to Purchaser, and (ii) thereafter, Purchaser and Seller shall
have no further liability or obligations under this Agreement except with
respect to the provisions hereof which by their terms expressly survive the
termination hereof. If clause III applies, Purchaser shall make its election
between subclauses (a) and (b) of clause III by written notice to Seller given
not later than the fifth (5th) business day after the receipt by Purchaser of
notice from Seller of condemnation or eminent domain proceedings. If Purchaser
shall fail to give such notice as aforesaid, Purchaser shall be deemed to have
elected subclause (a) above of Clause III and this Agreement shall remain in
full force and effect. If this Agreement is not terminated by reason of any such
Taking Proceedings, then this Agreement shall remain in full force and effect,
and Seller and Purchaser shall proceed to effectuate the Closing under all the
terms of this Agreement, subject, however, to the following: (1) Purchaser shall
accept the Property subject to the Taking Proceedings (or, if the Taking shall
have occurred prior to the Closing, Purchaser shall accept the remaining
portions of the Property), without any adjustment to the Purchase Price on
account thereof; (2) Seller, prior to the Closing, shall, in consultation with
Purchaser, and at Purchaser's sole cost and expense, make all filings and other
submissions required of the owner of the Property prior to the Closing in order
to preserve and/or apply for any and all claims for any condemnation award on
account of such Taking Proceedings, provided, however, that Seller shall not
settle any such claims without Purchaser's approval, which approval Purchaser
shall not unreasonably withhold; and (3) Seller, at the Closing, shall (x) pay
to Purchaser an amount equal to any condemnation award theretofore received by
Seller on account of such Taking, and (y) assign and transfer to Purchaser all
of Seller's right, title and interest in and to any condemnation award which may
thereafter be paid on account of such Taking. Notwithstanding the foregoing, if,
and to the extent, any of Seller's Personal Property is condemned as part of any
such Taking, Seller shall be entitled to receive and retain the portion of any
such condemnation awards allocable thereto.


Section 15.02    If, prior to the Closing, there shall occur damage to the
Property caused by fire or other casualty which would cost less than $300,000.00
(the “Casualty Threshold”) to repair, as reasonably




--------------------------------------------------------------------------------




determined by an engineer selected by Seller and reasonably satisfactory to
Purchaser, then Purchaser shall not have the right to terminate this Agreement
by reason thereof, but Seller shall assign to Purchaser at the Closing, by
written instrument in form and substance reasonably satisfactory to Purchaser,
all of the insurance proceeds payable on account of any such fire or casualty,
shall deliver to Purchaser any such proceeds actually paid to Seller less the
Reimbursable Amounts (hereinafter defined), and shall afford to Purchaser at
Closing a credit against the balance of the Purchase Price in an amount equal to
any deductible. If prior to the Closing there shall occur damage to the Property
caused by fire or other casualty which would cost an amount equal to the
Casualty Threshold or more to repair, as reasonably determined by an engineer
selected by Seller and reasonably satisfactory to Purchaser, then Purchaser may
elect to terminate this Agreement by notice given to Seller and Escrow Agent
within ten (10) days after Seller has given Purchaser notice that such damage
occurred, or at the Closing, whichever is earlier, as of which date TIME SHALL
BE OF THE ESSENCE, upon which termination, Escrow Agent shall deliver the
Downpayment to Purchaser, this Agreement shall thereupon be null and void and
neither party hereto shall thereupon have any further obligation to the other,
except for those obligations and liabilities that are expressly stated to
survive termination of this Agreement. If Purchaser does not timely elect to
terminate this Agreement, then the Closing shall take place as herein provided,
without adjustment of the Purchase Price, and Seller shall assign to Purchaser
at the Closing, by written instrument in form reasonably satisfactory to
Purchaser, all of the insurance proceeds payable on account of any such fire or
casualty less the Reimbursable Amounts, shall deliver to Purchaser any such
proceeds or awards actually paid to Seller, and shall afford to Purchaser at
Closing a credit against the balance of the Purchase Price in an amount equal to
any deductible. The proceeds of rent interruption insurance, if any, shall on
the Closing Date be appropriately apportioned between Purchaser and Seller. The
term “Reimbursable Amounts” shall mean costs and expenses actually and
reasonably incurred by or for the account of Seller in connection with fire or
other casualty for (x) compliance with governmental ordinances, orders or
requirements of any governmental department, agency or bureau having
jurisdiction of the Property, (y) safeguarding the Property or any part thereof,
including any protective restoration or (z) emergency repairs made by or on
behalf of Seller (to the extent Seller has not theretofore been reimbursed by
its insurance carrier).


Section 15.03    The parties hereby waive the provisions of Section 5-1311 of
the New York General Obligations Law, and agree that the same shall not apply to
this Agreement.


ARTICLE 16.Remedies.


Section 16.01    If Seller defaults in its obligation to effectuate the Closing
hereunder, Purchaser shall be entitled, as Purchaser's sole and exclusive
remedy, to either (a) terminate this Agreement and receive a refund of the
Downpayment and be reimbursed by Seller for the reasonable cost of any
environmental assessments, title reports, and surveys obtained by Purchaser in
connection with its proposed purchase of the Property and its attorneys' fees
incurred in connection with its proposed purchase, to the extent such costs and
fees do not exceed, in the aggregate, $15,000.00, or (b) seek specific
performance of this Agreement. Purchaser waives any and all rights to bring any
other legal proceeding for such default.


Section 16.02    Purchaser acknowledges that (i) Seller, by executing and
delivering this Agreement, will be forgoing other opportunities to sell the
Property, and (ii) Seller, in entering into this Agreement, has agreed to do so
only if the Downpayment is paid to Seller unconditionally and on a
non-refundable basis (except as expressly provided herein), as liquidated
damages in the event that Purchaser fails to effectuate the Closing as and when
required hereunder. Seller and Purchaser agree that it would be impractical and
extremely difficult, if not impossible, to fix actual damages that would be
suffered by Seller as a result of such failure. The parties therefore agree that
if Purchaser defaults in its obligation to effectuate the Closing hereunder,
then Seller, as its sole remedy on account thereof, may terminate this Agreement
by written notice




--------------------------------------------------------------------------------




to Purchaser, whereupon Seller shall be entitled to retain the Downpayment as
liquidated damages on account of such default, and thereafter neither party
shall have any further rights or obligations hereunder other than those which,
pursuant to the express provisions hereof, survive the termination of this
Agreement. The parties have consulted with their respective advisors and
attorneys and have negotiated with each other and have agreed upon an amount for
the Downpayment that both believe is fair and reasonable under the circumstances
and a suitable proxy for actual damages. The payment of the Downpayment to
Seller as liquidated damages is not intended to be a forfeiture or penalty, but
instead is intended to constitute liquidated damages to Seller and is a
reasonable estimate of the damages that will be incurred by Seller if Purchaser
defaults in its obligation to purchase the Property hereunder. Purchaser
covenants not to bring any action or suit challenging the amount of liquidated
damages provided hereunder in the event of such default.


Section 16.03    If Seller terminates this Agreement pursuant to a right given
to it hereunder and Purchaser takes any action which interferes with Seller's
ability to sell, exchange, transfer, lease, dispose of or finance the Property
or take any other actions with respect thereto (including the filing of any lis
pendens or other form of attachment against the Property), then the named
Purchaser (and any assignee of Purchaser's interest hereunder) shall be liable
for, and indemnify and hold harmless Seller from and against any and all loss,
cost, damage, liability or expense (including reasonable attorneys' fees, court
costs and disbursements and consequential damages) incurred by Seller by reason
of such action to contest by Purchaser.


Section 16.04    Nothing contained in this Article 16 shall in any way limit any
indemnification obligation of Seller or Purchaser pursuant to this Agreement.
This Article 16 shall expressly survive the termination of this Agreement.


ARTICLE 17.Assignment; Benefit and Burden; Section 1031 Applicability.


Section 17.01    Neither this Agreement nor any of the rights of Purchaser
hereunder (nor the benefit of such rights) may be assigned or encumbered by
Purchaser, in whole or in part, without Seller's prior written consent, and any
purported assignment or encumbrance without Seller's prior written consent shall
be void and constitute a default hereunder.


Section 17.02    Neither the consent of Seller to an assignment by Purchaser,
nor the assignment itself, shall release Purchaser in any respect from the
performance or observance of any of the covenants to be performed or observed by
Purchaser under this Agreement, Purchaser in such case being primarily and
jointly and severally liable with each assignee, nor shall such consent or
assignment relieve the permitted assignee from obtaining Seller's prior written
consent to any further assignment.


Section 17.03    This Agreement shall be binding upon and inure to the benefit
of Purchaser and Seller and their respective legal representatives, successors
in interest and assigns.


Section 17.04    Each of Purchaser and Seller has informed the other that in
connection with the transaction contemplated hereby it may be effectuating an
exchange pursuant to Section 1031 of the Internal Revenue Code, and the
regulations promulgated thereunder. To facilitate such exchange, and as a
material inducement to enter into this Agreement, Purchaser and Seller each
consents (i) to an assignment by the other party of this Agreement or of any of
such other party's rights hereunder to a Qualified Intermediary (as defined in
Treasury Regulations Section 1.1031(k)-1(g)(4)) and (ii) to take such other
actions as are reasonably necessary to facilitate such like-kind exchange, which
shall in no event involve Seller or Purchaser acquiring title to or owning any
replacement property on behalf of the other or the party not participating in
such exchange incurring material expenses (unless such expenses, if material,
are reimbursed by the other party) or material liability, unless the party
incurring any such material liability is indemnified or otherwise held




--------------------------------------------------------------------------------




harmless by the other party in a manner satisfactory to it. Seller and Purchaser
each agrees to reasonably cooperate with the other in effectuating the like-kind
exchange and to execute all documents reasonably necessary in connection
therewith subject to the conditions set forth in the preceding sentence and
otherwise in this Section 17.04. Purchaser and Seller each acknowledges that
Purchaser's purchase of the Property and/or Seller's sale of the Property
pursuant to a like-kind exchange is not, and shall in no event be construed as,
a condition of this transaction, and in no event shall Seller or Purchaser have
any liability to the other in respect of such like-kind exchange if such
like-kind exchange is not effectuated for any reason.


ARTICLE 18.Downpayment Provisions.


Section 18.01    All sums paid on account of the Purchase Price prior to the
Closing (collectively, “Downpayment”) shall be paid by official bank check drawn
to the order of and delivered to “Schoeman, Updike & Kaufman, LLP as Escrow
Agent” (“Escrow Agent”) or by wire transfer to Escrow Agent. Escrow Agent shall,
upon receipt of the Downpayment and clearance of the funds, pay the
Non-Refundable Portion of the Downpayment to Seller. The Escrow Agent shall hold
the Refundable Portion of the Downpayment in escrow in a special bank account at
Citibank, N.A. located at 330 Madison Avenue, New York, New York 10017 (or as
otherwise agreed in writing by Seller, Purchaser and Escrow Agent) until the
Closing or sooner termination of this Agreement and shall pay over or apply the
Refundable Portion of the Downpayment in accordance with the terms of this
Section. Escrow Agent shall hold the Refundable Portion of the Downpayment in an
interest or dividend bearing account, and such interest or dividends shall be
paid to the same party entitled to the Refundable Portion of the Downpayment,
and the party receiving such interest shall pay any income taxes thereon. Escrow
Agent shall not be responsible for any interest on the Refundable Portion of the
Downpayment except as is actually earned, or for the loss of any interest
resulting from the withdrawal of the Refundable Portion of the Downpayment prior
to the date interest is posted thereon or for any loss of the Refundable Portion
of the Downpayment or interest caused by the failure, suspension, bankruptcy or
dissolution of the institution in which the Refundable Portion of the
Downpayment is deposited. Each of the parties, upon Escrow Agent's request,
shall promptly furnish to Escrow Agent a completed and executed Form W-9,
together with such other information as Escrow Agent shall reasonably require.
At the Closing, the Refundable Portion of the Downpayment and the interest
thereon, if any, shall be paid by Escrow Agent to Seller. If for any reason the
Closing does not occur and either party makes a written demand upon Escrow Agent
for payment of such amount, Escrow Agent shall give written notice to the other
party of such demand. If Escrow Agent does not receive a written objection from
the other party to the proposed payment within 10 business days after the giving
of such notice, Escrow Agent is hereby authorized to make such payment. If
Escrow Agent does receive such written objection within such 10 day period or if
for any other reason Escrow Agent in good faith shall elect not to make such
payment, Escrow Agent shall continue to hold such amount until otherwise
directed by written instructions from the parties to this Agreement or a final
and non‑appealable judgment of a court. However, Escrow Agent shall have the
right at any time to deposit the escrowed proceeds and interest thereon, if any,
with the clerk of the Supreme Court of the county in which the Property is
located. Escrow Agent shall give written notice of such deposit to Seller and
Purchaser. Upon such deposit Escrow Agent shall be relieved and discharged of
all further obligations and responsibilities hereunder. If the Refundable
Portion of the Downpayment is deposited in a money market account, dividends
thereon shall be treated, for purposes of this Section, as interest.


Section 18.02    The parties acknowledge that Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, that the duties of
Escrow Agent hereunder are purely ministerial in nature and shall be expressly
limited to the safekeeping and disposition of the Downpayment in accordance with
the provisions of this Agreement, that Escrow Agent shall not be deemed to be
the agent of either of the parties, and that Escrow Agent shall not be liable to
either of the parties for any act or omission on its part unless taken or
suffered in bad faith, in willful disregard of this Agreement or involving gross
negligence.




--------------------------------------------------------------------------------




Seller and Purchaser shall jointly and severally indemnify and hold Escrow Agent
harmless from and against all costs, claims and expenses, including reasonable
attorneys' fees, incurred in connection with the performance of Escrow Agent's
duties hereunder, except with respect to actions or omissions taken or suffered
by Escrow Agent in bad faith, in willful disregard of this Agreement or
involving gross negligence on the part of Escrow Agent.


Section 18.03    Escrow Agent has acknowledged agreement to these provisions by
signing in the place indicated on the signature page of this Agreement.


Section 18.04    If Escrow Agent is Seller's attorney, Escrow Agent or any
member of its firm shall be permitted to act as counsel for Seller in any
dispute as to the disbursement of the Downpayment or any other dispute between
the parties whether or not Escrow Agent is in possession of the Downpayment and
continues to act as Escrow Agent.


Section 18.05    Escrow Agent may act or refrain from acting in respect of any
matter referred to in this Section in full reliance upon and with the advice of
counsel which may be selected by it (including any member of its firm) and shall
be fully protected in so acting or refraining from action upon the advice of
such counsel.


Section 18.06    All payments of Purchaser on account of the Downpayment, and
Purchaser's expenses for title examination (not to exceed $1,000.00), are hereby
made a lien against the Property. Said lien shall not continue or exist after
any default by Purchaser hereunder.


ARTICLE 19.No Oral Modification or Reliance by or Benefit to Third-Parties.


Section 19.01    This Agreement may not be amended, modified or terminated, nor
may any provision hereof be waived, except by a written instrument signed by
both Purchaser and Seller.


Section 19.02    No person or entity other than a party to this Agreement shall
be entitled to rely on this Agreement, and this Agreement is not made for the
benefit of any person or entity not a party hereto. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, executors, administrators, successors and permitted assigns.


ARTICLE 20.Severability.


If any provision of this Agreement or the application thereof to any party or
circumstances shall to any extent be invalid or unenforceable, the remainder of
this Agreement, or the application of such provision to parties or circumstances
other than those as to which it is invalid or unenforceable, shall not be
affected thereby, and each provision shall be valid and be enforced to the
fullest extent permitted by law.
ARTICLE 21.Governing Law and Venue.


The validity of this Agreement and the rights, obligations and relations of the
parties hereunder shall be construed and determined under and in accordance with
the laws of the State of New York. All actions or proceedings relating to this
Agreement shall be litigated only in courts located within the County of Suffolk
and State of New York. Each party hereby subjects itself to the jurisdiction and
venue of any state or federal court located within the County of Suffolk and
State of New York.




--------------------------------------------------------------------------------




ARTICLE 22.Captions.


The captions of the various Articles in this Agreement are for convenience only
and do not, and shall not be deemed to, define, limit or construe the contents
of such Articles.
ARTICLE 23.Notices.


Section 23.01    Any notice, demand or other communication (each, a “notice”)
that is given or rendered pursuant to this Agreement by either Seller or
Purchaser to the other party, shall be (i) given or rendered, in writing, (ii)
addressed to the other party at its required address(es) for notices delivered
to it as set forth in Section 23.02 below, and (iii) delivered via either (x)
hand delivery, or (y) nationally recognized courier service (e.g., Federal
Express, Express Mail). Any such notice shall be deemed given or rendered, and
effective for purposes of this Agreement, as of the date actually delivered to
the other party at such address(es) (whether or not the same is then received by
other party due to a change of address of which no notice was given, or any
rejection or refusal to accept delivery). Notices from either party (to the
other) may be given or rendered by its counsel.


Section 23.02    The required address(es) of each party for notices delivered to
it is (are) as set forth below. Each party, however, may, from time to time,
designate an additional or substitute required address(es) for notices delivered
to it (provided, that such designation must be made by notice given in
accordance with this Article 23).
If to Seller:
Nancy Ann Connery, Esq.
Schoeman, Updike & Kaufman LLP
551 Fifth Avenue
New York, New York 10176
with a copy to:
Vicon Industries, Inc.
89 Arkay Drive
Hauppauge, New York 11788
Attn: Kenneth Darby, President
If to Purchaser:




With a copy to:
ScieGen Pharmaceuticals, Inc.
620 Old Willets Path
Hauppauge, New York 11788
Attn: Renee Reynolds, Chief Financial
Officer


Peter L. Curry, Esq.
Farrell Fritz, P.C.
1320 RXR Plaza
Uniondale, New York 11556-1320



ARTICLE 24.Counterparts.


This Agreement may be executed in counterparts, each of which shall be deemed an
original and all of which, taken together, shall constitute one and the same
instrument.
ARTICLE 25.Terminology.


As used in this Agreement, (i) the phrase “and/or” when applied to one or more
matters or things shall be construed to apply to any one or more or all thereof
as the circumstances warrant at the time in




--------------------------------------------------------------------------------




question, (ii) the terms “herein” “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement as a whole, and not to any
particular Section, unless expressly so stated, (iii) the term “including”,
whenever used herein, shall mean “including without limitation”, except in those
instances where it is expressly provided otherwise, (iv) the term “person” shall
mean a natural person, a corporation, a limited liability company, and/or any
other form of business or legal association or entity, and (v) the term
"business day" shall mean any day other than a Saturday, Sunday or Federal or
New York State holiday.
ARTICLE 26.Non-Recordability.


This Agreement shall not be recorded by Purchaser and all recordation officers
are hereby directed not to record this Agreement. Any recordation by Purchaser
shall be a default by Purchaser hereunder.


[Signature Page Follows]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Seller and Purchaser have each duly executed this Agreement
as of the date first above written.
SELLER:


VICON INDUSTRIES, INC.




By:    /s/ Kenneth M. Darby
Name: Kenneth M. Darby    
Title: Chief Executive Officer
Federal Tax ID#: 11-2160665




PURCHASER:


SCIEGEN PHARMACEUTICALS, INC.




By    /s/ Pailla M. Reddy
Name: Pailla M. Reddy
Title: Chief Executive Officer
Federal Tax ID#: 30-0597093










--------------------------------------------------------------------------------




EXHIBIT A




SCHEDULE A DESCRIPTION




ALL THAT CERTAIN PLOT, PIECE, OR PARCEL OF LAND, SITUATE, LYING, AND BEING AT
HAUPPAUGE, IN THE TOWN OF SMITHTOWN, COUNTY OF SUFFOLK AND STATE OF NEW YORK
KNOWN AND DESIGNATED AS PART OF LOT 6 ON A CERTAIN MAP ENTITLED “MAP OF SUFFOLK
COUNTY BUSINESS CENTER, SECTION NO. 2” AND FILED IN THE OFFICE OF THE CLERK OF
THE COUNTY OF SUFFOLK ON AUGUST 31, 1978 AS MAP NUMBER 6715, BEING MORE
PARTICULARLY BOUNDED AND DESCRIBED AS FOLLOWS:


BEGINNING AT A POINT ON THE SOUTHERLY SIDE OF ARKAY DRIVE; SAID POINT OR PLACE
OF BEGINNING BEING 98.42 FEET EASTERLY AS MEASURED ALONG THE SOUTHERLY SIDE OF
ARKAY DRIVE FROM THE EASTERLY END OF A 40 FOOT RADIUS CURVE WHICH CONNECTS THE
SOUTHERLY SIDE OF ARKAY DRIVE WITH THE EASTERLY SIDE OF ADAMS AVENUE;


RUNNING THENCE EASTERLY FROM SAID POINT OR PLACE OF BEGINNING, ALONG THE
SOUTHERLY SIDE OF ARKAY DRIVE, NORTH 86 DEGREES 44 MINUTES 08 SECONDS EAST A
DISTANCE OF 519.37 FEET TO A POINT;


RUNNING THENCE SOUTHERLY, SOUTH 3 DEGREES 15 MINUTES 52 SECONDS EAST A DISTANCE
OF 425.00 FEET TO A POINT;


RUNNING THENCE WESTERLY, SOUTH 86 DEGREES 44 MINUTES 08 SECONDS WEST A DISTANCE
OF 519.37 FEET TO A POINT;


RUNNNING THENCE NORTHERLY, NORTH 3 DEGREES, 15 MINUTES 52 SECONDS WEST A
DISTANCE OF 425.00 FEET TO THE SOUTHERLY SIDE OF ARKAY DRIVE AND THE POINT OR
PLACE OF BEGINNING.


FOR INFORMATION ONLY: DISTRICT 0800 SECTION 181.00 BLOCK 03.00 LOT 002.013








--------------------------------------------------------------------------------




EXHIBIT B


SCHEDULE OF EQUIPMENT AND TRADE FIXTURES






Ice maker
Kitchen counter on wheels
Air Compressor
Showroom fixtures, including shelving and cabinetry
Telecommunications and telephone racks and equipment
Office modules




--------------------------------------------------------------------------------




EXHIBIT C






PERMITTED ENCUMBRANCES


(a)any state of facts (including those relating to physical condition or
variations in location or dimension) that (x) are disclosed in that certain
survey of the Property prepared by Barrett, Bonacci & VanWeele, P.C. dated Dec.
23, 1997 (the "Existing Survey"), or (y) that would be disclosed by either an
accurate survey of the Property, or a personal inspection of the Property,
provided that any state of facts referred to in clause (y) that are not
disclosed by the Existing Survey will not interfere, in any material respect,
with Purchaser's contemplated use of the Property in accordance with applicable
zoning laws, rules and regulations;
(b)all covenants, easements, reservations, restrictions, agreements and other
matters which are (x) of record, as of the date hereof, and disclosed in that
certain title policy with respect to the Property issued by Chicago Title
Insurance Company under title number 9708-02922 and dated as of January 29,
1998, or (y) disclosed by that certain title certification with respect to the
Property issued by First American Title Company under title number 3020-579921;
(c)all grants, licenses or other rights (if any) existing on the date hereof in
favor of any public or private utility company or governmental entity for, or
pertaining to, utilities, sewers, water mains or drainage, which are of record
or, if not of record, which would not materially interfere with Purchaser's use
of the Property in accordance with applicable zoning laws, rules and
regulations;
(d)any and all present and future laws, regulations, restrictions, requirements,
ordinances, resolutions and orders (including, without limitation, any of the
foregoing relating to zoning, building and environmental protection)
(collectively, “Laws”) as to the use, occupancy, subdivision or improvement of
the Property adopted or imposed by any bureau, board, commission, legislature,
department or other governmental body having jurisdiction over or affecting the
Property, excluding liens arising from any violation of Laws arising from the
current use of the Land and Improvements;
(e)all notations and/or notes or notices of violations of law or municipal
ordinances, orders or requirements noted in or issued by any governmental
authority having jurisdiction over or affecting the Property (collectively,
“Violations”), except to the extent of any liens based upon assessed and unpaid
fines arising out of any Violations;
(f)any lien for real estate taxes and government impositions of any kind that
are not yet due and payable, including but not limited to town taxes, county
taxes, village taxes, school taxes, library taxes, fire department taxes,
special assessments, business improvement district charges, water and sewer
taxes, rents and charges, and other governmental charges and impositions;
(g)any other matter that that is either (i) waived by Purchaser, (ii) deemed
waived by Purchaser pursuant to the terms of Section 6.03 hereof, or (iii) an
Objection (hereinafter defined) which is deemed "discharged" pursuant to the
terms of Section 6.06 hereof; and
(h)the standard printed exceptions, and exclusions to coverage, set forth in the
form of title policy utilized by the Title Company.




--------------------------------------------------------------------------------




EXHIBIT D
Existing Environmental Report


1.
Environmental Site Assessment/Phase I Investigation, dated December 16, 1997,
prepared by Impact Environmental.

2.
Environmental Quality Assessment, dated October 11, 1999, issued by Impact
Environmental to KeyBank National Association.





